Motion Granted; Appeal Dismissed and Memorandum Opinion filed October
7, 2014.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-13-00980-CV


                       RODMAN A. EGGEN, Appellant

                                       V.

                  DIAMONDBACK WORKS, L.P, Appellee

                   On Appeal from the 133rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-35076


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed May 16, 2013. On September 30,
2014, the parties filed a joint motion to dismiss the appeal. See Tex. R. App. P.
42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                  PER CURIAM

      Panel consists of Justices Boyce, Jamison, and Donovan.